Citation Nr: 0633995	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-24 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977 and from January to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran requested that he be afforded a hearing at the 
time he filed his substantive appeal in July 2003.  The 
veteran was informed in September 2003 that he was scheduled 
for a hearing at the RO the same month.  The veteran 
subsequently requested that the hearing be rescheduled.  The 
hearing was rescheduled on several occasions the last being 
in March 2005.  The veteran was informed in February 2005 
that the hearing was scheduled in March 2005.  The veteran 
failed to appear for the hearing.  Accordingly, the veteran's 
request for a hearing is treated as withdrawn and the Board 
will adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(d) (2006).  

The veteran's case was remanded to the RO for additional 
development in December 2005.  The case is again before the 
Board for appellate review.


FINDING OF FACT

The veteran does not have a left ankle disability that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  


CONCLUSION OF LAW

The veteran does not have a left ankle disability that is the 
result of disease or injury incurred in or aggravated by 
active military service; a left ankle disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.303, 3.310 (2006); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a left ankle disability that 
was either injured when he was involved in an automobile 
accident while in service, or was caused by his previously 
service-connected right ankle disability.

The veteran served on active duty from November 1974 to 
November 1977 and from January to August 1979.  Service 
medical records (SMRs) reveal that the veteran was involved 
in an automobile accident while in service in February 1979.  
He reported pain in his left ankle after the accident.  The 
veteran had full range of motion in extension and a minimal 
decrease in dorsiflexion of the left ankle.  The veteran had 
soft tissue swelling over the lateral malleolus.  X-rays of 
the left ankle were within normal limits.  The veteran was 
diagnosed with a left ankle sprain.  The veteran was referred 
for an orthopedic consultation a few days after the accident.  
He was noted to have a sprained left foot with mid-tarsal 
tenderness and swelling.  X-rays were noted to be "okay."  
The examiner concluded that the veteran had a sprain.  The 
veteran's July 1979 separation examination was negative for 
any reference to a left ankle disability.  

Associated with the claims file are VA outpatient treatment 
reports dated from June 1996 to June 2005.  The records 
document that the veteran has had several episodes of left 
ankle pain, swelling, and arthralgia.  The veteran was noted 
to have a history of gout and chronic cellulitis of both 
lower extremities.  

The veteran was afforded a VA examination in January 2006.  
The veteran reported constant pain in his ankle of varying 
intensity.  He said he also has weakness, stiffness, swelling 
and flare-ups.  He reported instability once or twice a 
month.  He said he had fatigability and lack of endurance.  
Physical examination revealed that the veteran ambulated with 
the use of a cane.  The examiner reported that the veteran 
walked with a limp on his left side.  There was objective 
evidence of pain on motion but there was no swelling, 
redness, heat, instability, or edema.  The examiner said 
there was pain on palpation of the lateral and medial 
malleolus.  No ankylosis was present.  Range of motion was 
noted to be painful.  The examiner diagnosed the veteran with 
chronic left ankle sprain with limitation of function because 
of moderate pain.  An x-ray revealed chronic degenerative 
joint disease.  The examiner opined that she could not, 
without resorting to speculation, say that the veteran's 
current left ankle problems are secondary to the car accident 
he had while in service given that there was no abnormality 
noted on his service discharge examination.  The examiner 
also noted that there were no medical records from 1979 to 
1998 that showed evidence of problems with the left ankle.  
She concluded that she could not, without resorting to 
speculation, say that the veteran's left ankle condition was 
in any way related to his accident in service or that it was 
worsened or exacerbated by his right ankle condition.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
However, as will be explained below, this change does not 
affect the analysis in this case because no relationship 
between service-connected disability and the veteran's left 
ankle disability has been demonstrated.

There is no competent evidence to support the veteran's 
contention that he suffers from a left ankle disability as a 
result of the car accident he suffered in service or as a 
result of his service-connected right ankle disability.  

The VA treatment records associated with the claims file 
document that the veteran suffers from left ankle pain, 
arthralgia, gout and chronic cellulitis of both lower 
extremities.  None of the veteran's treating physicians at VA 
has provided an opinion linking the veteran's current left 
ankle disability to service or to his service-connected right 
ankle disability.  Indeed, the only opinion of record is that 
of the January 2006 VA examiner.  The VA examiner diagnosed 
the veteran with chronic left ankle sprain with limitation of 
function because of moderate pain and degenerative joint 
disease.  The examiner opined that she could not, without 
resorting to speculation, say that the veteran's current left 
ankle problems are secondary to the car accident he had while 
in service given that there was no abnormality noted on his 
service discharge examination.  She concluded that she could 
not, without resorting to speculation, say that the veteran's 
left ankle condition was in any way related to his accident 
in service or was worsened or exacerbated by his right ankle 
condition.  This opinion is uncontradicted by the remaining 
evidence.  Consequently, the preponderance of the evidence is 
against the claim.  An award of service connection on a 
direct or secondary basis is therefore not warranted.  

The Board notes that the veteran has alleged that his left 
ankle disability is related to service or his service-
connected right ankle disability.  While the veteran is 
capable of providing information regarding the current 
symptoms related to his left ankle, as a layperson, he is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a left ankle disability.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2005); 38 C.F.R. § 3.102 
(2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in October 2001.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The RO sent a follow-up letter to the 
veteran in November 2003 and informed him of the status of 
his claim and again advised him of the elements to satisfy in 
order to establish service connection.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, by way of a June 2006 supplemental statement of 
the case, the veteran was told of the criteria used to award 
disability ratings and the criteria for assigning an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because neither issue is before the Board, further 
action with respect to either is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran was afforded a VA examination.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his claim.  The Board is not 
aware of any outstanding evidence




ORDER

Entitlement to service connection for a left ankle disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


